Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 – 6 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 6 of copending Application No. 16837202 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the current claims are fully encompassed by the copending claims. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Instant Claims
Co-pending
1. A vehicle having a projector, the vehicle comprising: 

a body; 
one or more sensors configured to acquire information relating to the vehicle; the projector configured to project an image on a road surface, a processor communicatively coupled to a navigation device, the one or more sensors and the projector, wherein the projector is further configured to project the image based on information acquired by the one or more sensors and information from the navigation device received by the processor, 

and wherein, when the image includes a character image based on the information from the navigation device and a traveling speed of the vehicle acquired by the one or more sensors is greater than a predetermined speed, the projector does not project the image on the road surface,

 and wherein, when the image does not include the character image based on the information from the navigation device and the traveling speed of the vehicle acquired by the one or more sensors is greater than the predetermined speed, the projector projects the image on the road surface.
1. (Currently Amended) An image projection apparatus comprising:

one or more sensors configured to acquire information relating to a vehicle; 

a projector configured to project an image on a road surface,

a processor communicatively coupled to a navigation device, the one or more sensors and the projector, 

wherein the projector is further configured to project the image including a figure image and/or a character image based on information acquired by the one or more sensors and information from the navigation device received by the processor, 





and wherein, when the image includes the character image based on the information from the navigation device and a traveling speed of the vehicle acquired by the one or more sensors is greater than a predetermined speed, the projector does not project the character image on the road surface,









and wherein, when the image includes the figure image and does not include the character image based on the information from the navigation device and the traveling speed of the vehicle acquired by the one or more sensors is greater than the predetermined speed, the projector projects the figure image on the road surface.  


2. The vehicle according to claim 1, wherein the processor controls the projector to project the image to different projection positions in accordance with the information from the navigation device.  

2. (Currently Amended) The image projection apparatus according to claim 1, wherein the processor controls the projector to project the image to different projection positions in accordance with the information from the navigation device.  

3. The vehicle according to claim 2, wherein the projection positions include a driving lane of the vehicle, an opposite lane of the vehicle, and a position other than the driving lane or the opposite lane.  

3. (Currently Amended) The image projection apparatus according to claim 2, wherein the projection positions include a driving lane of the vehicle, an opposite lane of the vehicle, and a position other than the driving lane or the opposite lane.  

4. The vehicle according to claim 2, wherein the processor controls the projector to project alert information received vehicle.  

4. (Previously Presented) The image projection apparatus according to claim 2, wherein the processor controls the projector to project alert information received from the navigation device to a portion of the road surface of an opposite lane of the vehicle.  

5. The vehicle according to claim 2, wherein the processor controls the projector to project distance information to a destination received from the navigation device to a position other than a lane of the road surface.  

5. (Previously Presented) The image projection apparatus according to claim 2, wherein the processor controls the projector to project distance information to a destination received from the navigation device to a position other than a lane of the road surface.  

6. The vehicle according to claim 2, wherein the processor controls the projector to project at least one of a traveling direction information of the vehicle, a traveling speed information of the vehicle, and remaining fuel information of the vehicle to a portion of the road surface of a driving lane of the vehicle.

6. (Currently Amended) The image projection apparatus according to claim 2, wherein the processor controls the projector to project at least one of a traveling direction information of the vehicle, a traveling speed information of the vehicle, and remaining fuel information of the vehicle to a portion of the road surface of a driving lane of the vehicle.  





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUMAM M SATTI whose telephone number is (571)270-1709. The examiner can normally be reached Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Miller can be reached on (571)272-7353. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HUMAM M. SATTI
Examiner
Art Unit 2422



/JOHN W MILLER/Supervisory Patent Examiner, Art Unit 2422